Exhibit 10.2

SERVICES CONSULTING AGREEMENT

This Consulting Agreement (“Agreement”), is made effective as of the day written
below (the “Effective Date”), by and between Sycamore Networks, Inc., having a
principal place of business 220 Mill Road, Chelmsford, MA 01824-4111
(“Sycamore”), and Alan R. Cormier (“Consultant”).

Recitals

 

(a) Consultant is in the business of providing the types of services described
in Exhibit A that is attached hereto and incorporated herein.

 

(b) Sycamore may desire, at its option and from time to time, to avail itself of
the services and expertise of Consultant, and Consultant may agree to provide
its services to Sycamore under the following terms.

Now therefore, in consideration of their mutual promises and obligations
contained in this Agreement, Sycamore and Consultant agree as follows:

 

1. Term and Termination

 

1.1 Term. This Agreement will become effective on the Effective Date and may be
terminated by either party at any time as provided in Section 10 below, and any
SOW may be extended or terminated as provided in the SOW or Section 3.3 below.

 

2. Independent Contractors

 

2.1 Relationship. At all times Consultant shall be an independent contractor and
not an employee, agent, joint venturer, or partner of Sycamore. This Agreement
is non-exclusive; during the term hereof, Consultant retains the right to
provide its services to others, and Sycamore retains the right to cause work
similar to or different from the Services to be provided under this Agreement to
be performed by any other person or entity. Nothing in this Agreement shall be
construed or interpreted as creating or establishing the relationship of
employer between Sycamore and Consultant. Consultant acknowledges that
Consultant will not be entitled to any employee benefits from Sycamore in
respect of the provision of the Services.

 

1

CONFIDENTIAL AND PROPRIETARY INFORMATION OF

SYCAMORE NETWORKS, INC.

Rev. 04.25.05



--------------------------------------------------------------------------------

3. Services to be Performed

 

3.1 Statements of Work. All work to be performed under this Agreement (the
“Work” or “Services”) shall be documented in a Statement of Work complying with
the requirements of this Section and the form attached as Exhibit A (a “SOW”).
No Services may be provided by Consultant hereunder, and Sycamore shall not be
liable to pay for any Services provided by Consultant, unless and until a SOW is
signed by authorized representatives of both parties. Each SOW shall set forth,
at a minimum, the following information:

 

  (i) a description of the Work to be done;

 

  (ii) the duration of Consultant’s assignment; and

 

  (iv) the fees for the Work to be performed, whether estimated or fixed, and
specifying any applicable limits on total payment.

 

3.2 Modification of SOW. Modifications to existing SOWs may only be accomplished
by a written amendment to such SOW signed by both parties.

 

3.3 Termination of SOW. Sycamore may, at its sole option, terminate any SOW, or
any portion thereof, upon written notice, with no liability to Consultant except
the obligation to pay Consultant for all Services performed through the
termination date, less any expenses which Consultant may then owe to Sycamore.

 

4. Performance of Services

 

4.1 Quality of Work. Consultant shall perform the Services with the care, skill
and diligence in accordance with the applicable professional standards then
currently recognized by Consultant’s profession. Consultant shall comply with
all applicable federal, state, and local laws, ordinances, codes and regulations
in the performance of the Services.

 

4.2 Means of Performing Services. When on Sycamore premises, Consultant shall at
all times observe Sycamore’s security, safety, sexual harassment, employment
discrimination, code of conduct, acceptable use, insider trading and other
policies. Upon request, Consultant shall certify to Sycamore in writing their
compliance with those policies in a format provided by or acceptable to
Sycamore. When on the premises of a customer of Sycamore’s (a “Sycamore
Customer”), Consultant shall at all times observe the Sycamore Customer’s
security and safety policies.

 

5. Compensation

 

5.1 Fees. The applicable schedule of fees for Work performed by Consultant shall
be set forth as part of each SOW. Sycamore will not withhold taxes on the fees
and Consultant shall be solely responsible for all taxes due in respect of the
fees.

 

5.3

Expenses. Except as otherwise agreed in the applicable SOW, Sycamore agrees to
reimburse Consultant for reasonable travel and meal expenses associated with
business travel undertaken by Consultant at the request of Sycamore in
connection with the

 

2



--------------------------------------------------------------------------------

  performance of the Services, which expenses are: (i) in accordance with
Sycamore’s standard expense policies; and (ii) which Sycamore has approved in
advance. Consultant must maintain adequate records of those expenses, if any,
which Sycamore agrees to reimburse. No expenses will be paid for travel to and
from Sycamore’s Chelmsford office to Consultant’s residence.

 

6. Intellectual Property Rights

 

6.1 Confidentiality. Consultant shall maintain in strict confidence all
information of a confidential or proprietary nature (the “Proprietary
Information”) that Consultant receives or acquires in connection with the
Services. Consultant agrees that it shall use such Proprietary Information only
for the purposes of performing its obligations under this Agreement, and that it
shall disclose such Proprietary Information only to its personnel who have a
need to know such Proprietary Information for the purposes of this Agreement.
Proprietary Information shall not include: (i) information generally available
to the public; (ii) information released by Sycamore generally without
restriction; (iii) information independently developed or acquired by Consultant
without reliance on or reference to, in any way, protected information of
Sycamore; or (iv) information which Sycamore previously agreed in writing could
be used and disclosed by the Consultant or its personnel without restriction.

 

6.2 Ownership of Work Product. All copyrights, patents, trade secrets, and other
intellectual property rights associated with any and all ideas, concepts,
discoveries, techniques, designs, inventions, processes, procedures, formulas,
methods, software or other works of authorship developed or created by
Consultant during the course of performing Services (collectively, the “Work
Product”) shall belong exclusively to Sycamore and shall, to the extent
possible, be considered a work made for hire for Sycamore within the meaning of
the US Copyright Act and any other applicable law. Consultant automatically
assigns at the time of creation of the Work Product without any requirement of
further consideration, all rights, title, and interest Consultant may have in
such Work Product, including any copyrights and other intellectual property
rights pertaining to such works. Consultant agrees to execute upon Sycamore’s
request a signed transfer of Inventions or copyrights therein to Sycamore in the
form attached to this Agreement as Exhibit C for all Inventions subject to
copyright protection that result from Consultant’s work for Sycamore under this
Agreement. Upon Sycamore’s request, Consultant shall take such further actions,
and shall cause its personnel (if any) to take such further actions, including
execution and delivery of instruments of conveyance, as may be appropriate to
give full and proper effect to such assignment.

 

6.3 Residual Rights of Personnel. Consultant shall be free to use and employ all
general skills, know-how, and expertise, and to use, disclose, and employ any
generalized ideas, concepts, know-how, methods, techniques, or skills gained or
learned during the course of any assignment, so long as such information is
acquired or applied without disclosure of any of Sycamore’s Proprietary
Information, and without any unauthorized use or disclosure of any Work Product.

 

3



--------------------------------------------------------------------------------

7. Warranty

 

7.1 Warranty. Consultant warrants that the Services shall be performed in a good
and workmanlike manner.

 

7.2 No Conflict of Interest. Consultant agrees during the term of this Agreement
not to accept work or enter into a contract or accept an obligation that would
cause Consultant to not perform Consultant’s obligations under this Agreement or
the scope of services for Sycamore or that would cause a breach of this
Agreement.

Consultant warrants that to the best of his knowledge, there is no other
contract or duty on his part now in existence inconsistent with this Agreement,
unless a copy of such contract or a description of such duty is attached to this
Agreement as Exhibit B.

 

8. Limitation of Liability

 

8.1 Limitation. IN NO EVENT SHALL CONSULTANT OR SYCAMORE BE LIABLE FOR ANY
CONSEQUENTIAL, INCIDENTAL, SPECIAL, OR INDIRECT DAMAGES, REGARDLESS OF WHETHER
IT HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES, EXCEPT FOR ANY BREACH BY
CONSULTANT OF ANY OF THE PROVISIONS OF SECTIONS 6.1 AND 6.2 HEREOF, OR FOR ANY
CLAIM BY SYCAMORE UNDER SECTION 8.1 HEREOF.

 

9. Termination

 

9.1 Termination. Either party shall have the right to terminate this Agreement,
with or without cause, upon thirty (30) days written notice to the other. All
sums owed by either party to the other shall become due and payable upon
termination, and neither party will be liable to the other or to any other
person because of termination of this Agreement. Notwithstanding the foregoing,
however, this Agreement shall remain in effect in any event for as long as
Services are due under a SOW executed prior to the termination hereof.

 

9.2 Survival. Except for obligations that by their sense and context are
intended to survive the performance hereof by either or both parties, including
but not limited to Section 6 (“Intellectual Property Rights”) which shall
survive completion, performance, termination or expiration of this Agreement,
neither party shall have any further obligation to the other after termination,
provided that neither Sycamore nor Consultant shall waive the right to obtain
any amounts due to them for Services rendered prior to termination, or for
refund of pre-paid Service charges, as the case may be.

 

4



--------------------------------------------------------------------------------

9.3 Cooperation. Upon the earlier of an issuance of a notice of termination or
the date of termination of this Agreement, the parties shall cooperate with each
other in good faith to finalize their business relationship under this
Agreement.

 

10. General Provisions

 

10.1 Governing Law. This Agreement will be governed and construed in accordance
with the laws of the Commonwealth of Massachusetts (exclusive of its conflict of
laws provisions) as applied to transactions taking place wholly within
Massachusetts between Massachusetts residents.

 

10.2 Notices. All notices and other communications pertaining to this Agreement
shall be in writing, shall be addressed as shown on the first page, and shall be
deemed to have been given by a party hereto if: (i) personally delivered;
(ii) sent by certified first class mail, return receipt requested; (iii) sent by
facsimile device with confirmation of receipt and with a copy simultaneously
sent by certified first class mail, return receipt requested; or (iv) sent by
commercial overnight courier with written verification of receipt. A notice sent
by certified mail shall be deemed to be given on the fifth business day after
the mailing date; all other notices shall be deemed given on the date received.
Either party may change its address from time to time by giving notice to that
effect as provided herein.

 

10.3 Assignment. Neither this Agreement nor any of the rights or obligations of
Consultant arising under this Agreement may be assigned or transferred without
Sycamore’s prior written consent.

 

10.4 Execution, Counterparts, Severability and Headings. This Agreement shall
not be binding upon Sycamore until it has been executed by a duly authorized
headquarters’ representative of Sycamore. This Agreement may be executed in two
or more counterparts, each of which shall be deemed an original and all of which
taken together shall constitute one and the same Agreement In the event that any
provision contained in this Agreement should be held to be unenforceable, such
unenforceability shall not affect any of the other provisions herein. The
section and paragraph headings are contained herein for ease of use, and are not
intended to either broaden or limit the scope of the terms hereof.

 

10.5 Legal Fees. If any proceeding arises between the parties with respect to a
dispute to the terms in this Agreement, the prevailing party in such proceeding
shall be entitled to receive its reasonable attorney’ fees, expert witness fees
and out-of-pocket costs incurred in connection with such proceeding, in addition
to any relief it may be awarded.

 

10.6 Entire Agreement. This Agreement with all SOWs is intended to be the sole
and complete statement of the obligations of the parties as to the Work to be
performed and supersedes all previous understandings, negotiations and
proposals, and may not be altered, amended or modified, except in writing,
signed by the duly authorized representatives of the parties.

 

5



--------------------------------------------------------------------------------

[THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed in
duplicate by their duly authorized representatives as of the effective date
written below.

 

SYCAMORE NETWORKS, INC.     CONSULTANT/Alan R. Cormier

/s/ David Guerrera

   

/s/ Alan R. Cormier

Authorized Signature     Authorized Signature

David Guerrera

   

Alan R. Cormier

Name     Name

General Counsel

   

N/A

Title     Title

December 20, 2013

   

December 20, 2013

Effective Date     Date

 

7



--------------------------------------------------------------------------------

EXHIBIT A

Form of Statement of Work

to Sycamore Networks, Inc. Services Consulting Agreement

This Statement of Work shall be governed by the terms of a Services Consulting
Agreement entered into between Sycamore Networks, Inc. and Consultant and
effective as of the Effective Date set forth below.

 

1. Name of Consultant: Alan R. Cormier

 

2. Description of Services to be Performed: To assist in the disposition of
certain Sycamore assets and provide certain other services on an as-needed
basis, as requested and directed by Sycamore from time to time.

 

3. Names of Persons to Perform the Services: Alan R. Cormier

 

4. Location of Performance of Services: Sycamore’s offices located at 220 Mill
Road, Chelmsford, MA, Alan R. Cormier’s residence, or as otherwise directed by
Sycamore.

 

5. Dates Services to be Performed: At any time after December 20, 2013, subject
to Sycamore’s discretion and in accordance with the terms of the Services
Consulting Agreement.

 

6. Fees to be Paid for the Services: Sycamore will pay consultant at rate of
$115 per hour for services performed.

 

SYCAMORE NETWORKS, INC.     CONSULTANT/ Alan R. Cormier

     

   

 

Authorized Signature     Authorized Signature

David Guerrera

   

Alan R. Cormier

Name     Name

President and General Counsel

   

N/A

Title     Title

December 20, 2013

   

December 20, 2013

Effective Date     Date

 

8



--------------------------------------------------------------------------------

EXHIBIT B

CONFLICT OF INTEREST DISCLOSURE

None.

 

9



--------------------------------------------------------------------------------

EXHIBIT C

ASSIGNMENT OF INVENTION AND COPYRIGHT

None.

 

10